Exhibit 10.17

 

LOGO [g698757g69b48.jpg]

February 7, 2012

Kelly Connery

6616 Village Springs Dr.

Plano, TX 75024

RE: Offer of Employment

Dear Kelly:

On behalf of Bazaarvoice, Inc. (the “Company”), I am pleased to invite you to
join the Company as GM – Brands reporting to Heather Brunner, COO. In this
position, you will be expected to devote your full business time, attention and
energies to the performance of your duties with the Company. If you accept our
offer of employment by complying with the instructions set forth in the last
paragraph of this offer, your first day of employment will be on or before
February 21, 2012. The terms of this offer of employment are as follows:

1. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason.

2. Compensation. The Company will pay you a base salary at a rate of $20,833.34
per month (annualized to $250,000.00 per year) in accordance with the Company’s
standard payroll policies, including compliance with applicable withholding
requirements. In addition to your base salary, you will be eligible to
participate in an annual General Manager Bonus plan (as defined in Exhibit A
attached hereto) adopted each fiscal year that sets your target bonus amount to
be paid upon achievement of defined goals for the company and you. In your
initial year of employment, your targeted annual bonus will be $150,000.00 at
100% achievement, pro-rated from your date of hire. The first and last payment
by the Company to you will be adjusted, if necessary, to reflect a commencement
or termination date other than the first or last working day of a pay period. In
future fiscal years, the Company will evaluate all elements of the General
Manager Bonus plan: defined goals, payment constructs and payment timing in
alignment with you.

 

Connery, Kelly

 

LOGO [g698757g58v26.jpg]



--------------------------------------------------------------------------------

LOGO [g698757g69b48.jpg]

 

3. Relocation/Temporary Living Expenses: The Company will reimburse you for up
to a maximum of $20,000.00 of actual moving expenses upon submission of receipts
to NEI Global Relocation, our relocation provider. You will also be reimbursed
for travel and entertainment expenses for up to ninety (90) days to help in your
family’s relocation, inclusive of up to three months of temporary housing and
meals. All expenses will be reimbursed upon submission of actual receipts.
Actual moving expenses exceeding $20,000.00 will require COO approval.

In the event that your home in Plano, Texas does not sell after your relocation
to Austin, Texas, the Company will pay you up to a maximum of $4,500.00 of
housing related expenses for a time period of up to six (6) months.

If you should voluntarily leave the Company within one year of your start date,
a pro-rated amount of reimbursed expenses will be due and payable to the
Company.

Please be aware that many of the items reimbursed could be considered taxable
income by the IRS. The total sum of these items subject to taxation will be
determined by the Global Payroll Manager and recorded on your paycheck as
taxable income.

4. Stock Ownership. Subject to approval by the Company’s Board of Directors, you
will be granted an option under the Company’s 2005 Stock Plan to purchase
350,000 shares of the Company’s common stock at a price per share equal to the
fair market value of the common stock on the date upon which the Board of
Directors approves the option grant. We will recommend that the Company’s Board
of Directors set your vesting schedule with respect to such option as follows:
One-fourth ( 1⁄4th) of the shares subject to the option will vest on the first
anniversary of your employment with the Company and an additional one
forty-eighth (1/48th) of the total number of such shares will vest each month
thereafter, subject to your continued employment with the Company on any such
date. In the event of your Termination Upon Change of Control (as defined in
Exhibit B attached hereto), fifty (50%) percent of your unvested options shall
immediately vest.

5. Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time.

 

Connery, Kelly

 

LOGO [g698757g58v26.jpg]



--------------------------------------------------------------------------------

LOGO [g698757g69b48.jpg]

 

6. Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.

7. Prior Employment Relationships; Conflicting Obligations. If you have not
already done so, we request that you disclose to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company’s understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

8. Employee Proprietary Information Agreement. As a condition of this offer of
employment, you will be required on your first day of employment to complete and
sign the Company’s standard form of Employee Proprietary Information Agreement
(the “EPIA”) attached hereto as Exhibit C.

9. General. This offer letter, the EPIA and the Stock Option Agreement covering
the shares described in paragraph 3, when signed by you, set forth the terms of
your employment with the Company and supersede any and all prior representations
and agreements, whether written or oral. In the event of a conflict between the
terms and provisions of this offer letter, on the one hand, and the EPIA and the
Stock Option Agreement, on the other hand, the terms and provisions of the EPIA
and the Stock Option Agreement will control. Any amendment of this offer letter
or any waiver of a right under this offer letter must be in a writing signed by
you and an officer of the Company. This offer letter will be governed by Texas
law without giving effect to its conflict of law principles.

10. Background Check; Contingencies. This offer of employment is contingent upon
the satisfactory completion of background screens to be performed by the Company
and/or independent contractors of the Company. If such checks fail to satisfy
the Company’s requirements for employees at your level, this offer of employment
shall be rescinded.

 

Connery, Kelly

 

LOGO [g698757g58v26.jpg]



--------------------------------------------------------------------------------

LOGO [g698757g69b48.jpg]

 

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me not later than February 10, 2012.

 

Sincerely, BAZAARVOICE, INC.   LOGO [g698757g40m34.jpg] By:  

 

  Kathy Smith-Willman,   Director – People Operations

 

Agreed and Accepted: Signature:  

/s/ Kelly Connery

Date:   2-9-12

 

Connery, Kelly

 

LOGO [g698757g58v26.jpg]



--------------------------------------------------------------------------------

LOGO [g698757g69b48.jpg]

 

EXHIBIT A

GENERAL MANAGER BONUS PLAN

 

Connery, Kelly

 

LOGO [g698757g58v26.jpg]



--------------------------------------------------------------------------------

LOGO [g698757g69b48.jpg]

 

EXHIBIT B

CHANGE OF CONTROL

 

Connery, Kelly

 

LOGO [g698757g58v26.jpg]



--------------------------------------------------------------------------------

LOGO [g698757g69b48.jpg]

 

EXHIBIT C

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

 

Connery, Kelly

 

LOGO [g698757g58v26.jpg]